Exhibit 99.1 January 27, 2017 INTREorg Systems, Inc. 556 Silicon Drive, Suite 103 Southlake, TX 76092 Attn: Thomas Lindholm — Director & Executive Officer Redgie Green — Director Dear Tom and Redgie: This letter is to notify the Board of INTREorg Systems, Inc. that I will be resigning from the Board effective today, January 27, 2017. My personal companies are expanding and based on my responsibilities with those companies I need to allocate all of my efforts to support them. It has been a pleasure serving with you on the INTREorg Systems Board, and I wish you both success as you work to move the Company forward. Best Regards, Michael Farmer
